Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority based on Chinese Patent Application No. CN202010700376.9, filed on July, 20, 2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable in view of Tao et al. (CN111912405A) in view of Zhang et al (CN110274589A) in view of Hollenstein (US 2012/0116712 A1).

Regarding claim 1, Tao discloses a dead reckoning method for a vehicle, comprising: obtaining a position and attitude increment of the vehicle 
performing dead reckoning on a position and attitude of the vehicle at a current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of 
But Tao fails to explicitly teach wherein obtaining a position and attitude increment of the vehicle on the basis of wheel speed.
However Zhang teaches wherein obtaining a position and attitude increment of the vehicle on the basis of wheel speed (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with the current positioning information of the vehicle, etc. when positioning the vehicle. The estimated position coordinates and the estimated azimuth of the vehicle are derived. Since the inventors of the present invention found that there is a difference in the wheel speeds of the rear wheels (left rear wheel and right rear wheel) of the vehicle, in order to eliminate the error caused by the difference in the wheel speed during the long-term dead reckoning, the present invention will be the rear wheel of the vehicle. The wheel speed ratio is introduced into the process of dead reckoning to eliminate the error caused by the difference of the wheel speed of the vehicle, avoiding the problem of the positioning accuracy caused by the long-term dead reckoning, and ensuring the positioning accuracy of the vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the 
But modified Tao fails to explicitly teach the position and attitude of the vehicle at a previous moment.
However Hollenstein teaches the position and attitude of the vehicle at a previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).


Regarding claim 2, Tao discloses wherein, the obtaining the position and attitude increment of the vehicle 
But Tao fails to explicitly teach obtaining the position and attitude increment of the vehicle on the basis of the wheel speed information of the vehicle
However Zhang teaches obtaining the position and attitude increment of the vehicle on the basis of the wheel speed information of the vehicle (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with the current positioning information of the vehicle, etc. when positioning the vehicle. The estimated position coordinates and the estimated azimuth of the vehicle are derived. Since the inventors of the present invention found that there is a difference in the wheel speeds of the rear wheels (left rear wheel and right rear wheel) of the vehicle, in order to eliminate the error caused by the difference in the wheel speed during the long-term dead reckoning, the present invention will be the rear wheel of the vehicle. The wheel speed ratio is introduced into the process of dead reckoning to eliminate the error caused by the difference of the wheel speed of the vehicle, avoiding the problem of the positioning accuracy caused by the long-term dead reckoning, and ensuring the positioning accuracy of the vehicle”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the positioning information to carry out the dead reckoning technical solution, thereby eliminating the cost of installing a large number of sensing devices on the vehicle. At the same time, it also 
Regarding claim 3, Tao fails to explicitly teach wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a motion arc length of a center of a rear axle on the basis of a left wheel speed, a right wheel speed, a wheel radius and a time length between adjacent moments; and calculating the position increment of the vehicle on the basis of the motion arc length of the center of the rear axle and a heading angle, and/or obtaining a position observation of the vehicle at the current moment, on the basis of the position increment of the vehicle and a position of the vehicle at the previous moment.
However Hollenstein teaches wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a motion arc length of a center of a rear axle on the basis of a left wheel speed, a right wheel speed, a wheel radius and a time length between adjacent moments; and calculating the position increment of the vehicle on the basis of the motion arc length of the center of the rear axle and a heading angle, and/or obtaining a position observation of the vehicle at the current moment, on the basis of the position increment of the vehicle and a position of the vehicle at the previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).


 	But Tao fails to explicitly teach wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment.
However Hollenstein teaches the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a 

Regarding claim 5, Tao discloses obtaining a heading increment of the vehicle on the 
But Tao fails to explicitly teach obtaining a heading increment of the vehicle on the basis of the wheel speed information.
However Zhang teaches obtaining a heading increment of the vehicle on the basis of the wheel speed information (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the positioning information to carry out the dead reckoning technical solution, thereby eliminating the cost of installing a large number of sensing devices on the vehicle. At the same time, it also avoids the estimation error caused by using a large number of sensing devices (Zhang page 1&2).
Regarding claim 6, Tao discloses obtaining a heading increment of the vehicle on the 
But Tao fails to explicitly teach obtaining a heading increment of the vehicle on the basis of the wheel speed information.
However Zhang teaches obtaining a heading increment of the vehicle on the basis of the wheel speed information (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with the current positioning information of the vehicle, etc. when positioning the vehicle. The estimated position coordinates and the estimated azimuth of the vehicle are derived. Since the inventors of the present invention found that there is a difference in the wheel speeds of the rear wheels (left rear wheel and right rear wheel) of the vehicle, in order to eliminate the error caused by the difference in the wheel speed during the long-term dead reckoning, the present invention will be the rear wheel of the vehicle. The wheel speed ratio is introduced into the process of dead reckoning to eliminate the error caused by the difference of the wheel speed of the vehicle, avoiding the problem of the positioning accuracy caused by the long-term dead reckoning, and ensuring the positioning accuracy of the vehicle”).

but modified Tao fails to explicitly teach comprises: calculating a heading angular speed of the vehicle on the basis of a difference value between a left wheel speed and a right wheel speed, a wheel track and a wheel radius; and calculating the heading increment of the vehicle on the basis of the heading angular speed of the vehicle and a time length between adjacent moments, and/or wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment, comprises: obtaining a heading observation of the vehicle at the current moment, on the basis of the heading increment of the vehicle and a heading angle of the vehicle at the previous moment.
However Hollenstein teaches wherein, the obtaining the heading increment of the vehicle on the basis of the wheel speed information, comprises: calculating a heading angular speed of the vehicle on the basis of a difference value between a left wheel speed and a right wheel speed, a wheel track and a wheel radius; and calculating the heading increment of the vehicle on the basis of the heading angular speed of the vehicle and a time length between adjacent moments, and/or wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment, comprises: obtaining a heading observation of the vehicle at the current moment, on the basis of the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 7, Tao discloses calculating a heading difference value between the heading observation of the vehicle at the current moment and a heading apriority of the vehicle at the current moment, inputting the heading difference value into a Kalman filtering model, and obtaining an optimal heading estimation at the current moment (see Tao pages 1-2 “The difference between the first posture data and the second posture data is obtained to obtain a first difference value, and the difference between the first position data and the second position data is taken to obtain a second difference value; Posture data is obtained according to the first posture matrix; the second posture data is obtained according to the second posture matrix” and “According to the first difference and the 
But Tao fails to explicitly teach wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment.
However Hollenstein teaches wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 8, Tao fails to explicitly teach comprising: calculating a speed of the vehicle on the basis of the wheel speed information.
However Hollenstein teaches comprising: calculating a speed of the vehicle on the basis of the wheel speed information (see Hollenstein paragraph “0003” “Methods for tracking the position and heading of a vehicle by dead reckoning using rear wheel velocities derived from sensor measurements are well known. Although the evaluation of front wheel velocities is more complicated due to the variability of the wheel angles methods using only front wheel velocities have also been proposed. So far only approximate 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 9, Tao fails to explicitly teach wherein, the calculating the speed of the vehicle on the basis of the wheel speed information, comprises: calculating a left wheel linear speed and a right wheel linear speed on the basis of a left wheel speed, a right wheel speed and a wheel radius; and calculating a linear speed of a center of a rear axle on the basis of the left wheel linear speed and the right wheel linear speed, and/or further comprising: obtaining a vehicle speed observation of the vehicle on the basis of a scale coefficient of a measured longitudinal speed of the rear axle to a real speed, a linear speed of a center of the rear axle, and a conversion matrix from a vehicle body coordinate system to a navigation coordinate system.
However Hollenstein teaches wherein, the calculating the speed of the vehicle on the basis of the wheel speed information, comprises: calculating a left wheel linear speed and a right wheel linear speed on the basis of a left wheel speed, a right wheel speed and a wheel radius; and calculating a linear speed of a center of a rear axle on the basis of the left wheel linear speed and the right wheel linear speed, and/or further comprising: obtaining a vehicle speed observation of the vehicle on the basis of a scale coefficient of a measured longitudinal speed of the rear axle to a real speed, a linear speed of a center of the rear axle, and a conversion matrix from a vehicle body coordinate system to a navigation coordinate system (see Hollenstein paragraphs “0020-0021” “where v is the momentary scalar velocity and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 10, Tao discloses a dead reckoning apparatus for a vehicle perform operations comprising: obtaining a position and attitude increment of the vehicle 
performing dead reckoning on a position and attitude of the vehicle at a current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of 
But Tao fails to explicitly teach wherein obtaining a position and attitude increment of the vehicle on the basis of wheel speed.
However Zhang teaches wherein obtaining a position and attitude increment of the vehicle on the basis of wheel speed (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with the current positioning information of the vehicle, etc. when positioning the vehicle. The estimated position coordinates and the estimated azimuth of the vehicle are derived. Since the inventors of the present invention found that there is a difference in the wheel speeds of the rear wheels (left rear wheel and right rear wheel) of the vehicle, in order to 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the positioning information to carry out the dead reckoning technical solution, thereby eliminating the cost of installing a large number of sensing devices on the vehicle. At the same time, it also avoids the estimation error caused by using a large number of sensing devices (Zhang page 1&2).
But Tao fails to explicitly teach a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs and the position and attitude of the vehicle at a previous moment.
However Hollenstein teaches a processor and a memory for storing one or more computer programs executable by the processor, wherein when executing at least one of the computer programs (see Hollenstein paragraphs “0057-0059” “This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer-readable storage medium”). 
the position and attitude of the vehicle at a previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).


Regarding claim 11, Tao discloses wherein, the obtaining the position and attitude increment of the vehicle 
But Tao fails to explicitly teach obtaining the position and attitude increment of the vehicle on the basis of the wheel speed information of the vehicle
However Zhang teaches obtaining the position and attitude increment of the vehicle on the basis of the wheel speed information of the vehicle (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the positioning information to carry out the dead reckoning technical solution, thereby eliminating the cost of installing a large number of sensing devices on the vehicle. At the same time, it also avoids the estimation error caused by using a large number of sensing devices (Zhang page 1&2).

Regarding claim 12, Tao fails to explicitly teach wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a motion arc length of a center of a rear axle on the basis of a left wheel speed, a right wheel speed, a wheel radius and a time length between adjacent moments; and calculating the position increment of the vehicle on the basis of the motion arc length of the center of the 
However Hollenstein teaches wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a motion arc length of a center of a rear axle on the basis of a left wheel speed, a right wheel speed, a wheel radius and a time length between adjacent moments; and calculating the position increment of the vehicle on the basis of the motion arc length of the center of the rear axle and a heading angle, and/or obtaining a position observation of the vehicle at the current moment, on the basis of the position increment of the vehicle and a position of the vehicle at the previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 13, Tao discloses obtaining a position observation of the vehicle at the current moment, on the basis of the position increment of the vehicle and a position of the vehicle at the previous moment and calculating a position difference value between the position observation of the vehicle at the current moment and a position apriority of the vehicle at the current moment, inputting the position difference value into a Kalman filtering model, and obtaining an optimal position estimation at the current moment (see Tao pages 1-2 “The difference between the first posture data and the second posture data is obtained to 
 	But Tao fails to explicitly teach wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment.
However Hollenstein teaches the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 14, Tao discloses wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: obtaining a heading increment of the vehicle 
But Tao fails to explicitly teach obtaining a heading increment of the vehicle on the basis of the wheel speed information.
However Zhang teaches obtaining a heading increment of the vehicle on the basis of the wheel speed information (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with the current positioning information of the vehicle, etc. when positioning the vehicle. The estimated position coordinates and the estimated azimuth of the vehicle are derived. Since the inventors of the present invention found that there is a difference in the wheel speeds of the rear wheels (left rear wheel and right rear wheel) of the vehicle, in order to eliminate the error caused by the difference in the wheel speed during the long-term dead reckoning, the present invention will be the rear wheel of the vehicle. The wheel 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the positioning information to carry out the dead reckoning technical solution, thereby eliminating the cost of installing a large number of sensing devices on the vehicle. At the same time, it also avoids the estimation error caused by using a large number of sensing devices (Zhang page 1&2).

Regarding claim 15, But Tao fails to explicitly teach calculating the heading increment of the vehicle on the basis of the heading angular speed of the vehicle.
However Zhang teaches calculating the heading increment of the vehicle on the basis of the heading angular speed of the vehicle (see Zhang page 1&2 “Positioning information and a wheel speed acquiring unit, configured to acquire current positioning information of the vehicle and a current wheel speed of the rear wheel of the vehicle” and “, the positioning method and device provided by the present invention acquires the current wheel speed of the rear wheel of the vehicle, and combines the preset wheel speed ratio of the vehicle with the current positioning information of the vehicle, etc. when positioning the vehicle. The estimated position coordinates and the estimated azimuth of the vehicle are derived. Since the inventors of the present invention found that there is a difference in the wheel speeds of the rear wheels (left rear wheel and right rear wheel) of the vehicle, in order to eliminate the error caused by the difference in the wheel speed 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao as a large number of sensing devices are needed as the wheel speed information of the vehicle and the positioning information to carry out the dead reckoning technical solution, thereby eliminating the cost of installing a large number of sensing devices on the vehicle. At the same time, it also avoids the estimation error caused by using a large number of sensing devices (Zhang page 1&2).
But modified Tao fails to explicitly teach wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a heading angular speed of the vehicle on the basis of a difference value between a left wheel speed and a right wheel speed, a wheel track and a wheel radius a time length between adjacent moments, and/or obtaining a heading observation of the vehicle at the current moment, on the basis of the heading increment of the vehicle and a heading angle of the vehicle at the previous moment.
However Hollenstein teaches wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a heading angular speed of the vehicle on the basis of a difference value between a left wheel speed and a right wheel speed, a wheel track and a wheel radius and a time length between adjacent moments, and/or obtaining a heading observation of the vehicle at the current moment, on the basis of the heading increment of the vehicle and a heading angle of the vehicle at the 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 16, Tao discloses calculating a heading difference value between the heading observation of the vehicle at the current moment and a heading apriority of the vehicle at the current moment, inputting the heading difference value into a Kalman filtering model, and obtaining an optimal heading estimation at the current moment (see Tao pages 1-2 “The difference between the first posture data and the second posture data is obtained to obtain a first difference value, and the difference between the first position data and the second position data is taken to obtain a second difference value; Posture data is obtained according to the first posture matrix; the second posture data is obtained according to the second posture matrix” and “According to the first difference and the 
But Tao fails to explicitly teach wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment.
However Hollenstein teaches wherein, the performing the dead reckoning on the position and attitude of the vehicle at the current moment, on the basis of the position and attitude increment of the vehicle and the position and attitude of the vehicle at the previous moment (see Hollenstein claim 1 “calculating values of a position and a heading of the vehicle based on a previous position and heading of the vehicle, using the calculated velocity v and heading rate h of the vehicle.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 17, Tao fails to explicitly teach wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a speed of the vehicle on the basis of the wheel speed information.
However Hollenstein teaches wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a speed of the vehicle on the basis of the wheel speed information (see Hollenstein paragraph “0003” “Methods for tracking the position and heading of a vehicle by dead reckoning using rear wheel velocities derived from sensor measurements are well known. Although 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 18, Tao fails to explicitly teach wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a left wheel linear speed and a right wheel linear speed on the basis of a left wheel speed, a right wheel speed and a wheel radius; and calculating a linear speed of a center of a rear axle on the basis of the left wheel linear speed and the right wheel linear speed, and/or obtaining a vehicle speed observation of the vehicle on the basis of a scale coefficient of a measured longitudinal speed of the rear axle to a real speed, a linear speed of a center of the rear axle, and a conversion matrix from a vehicle body coordinate system to a navigation coordinate system.
However Hollenstein teaches wherein, when executing at least one of the computer programs, the processor is configured to further perform operations comprising: calculating a left wheel linear speed and a right wheel linear speed on the basis of a left wheel speed, a right wheel speed and a wheel radius; and calculating a linear speed of a center of a rear axle on the basis of the left wheel linear speed and the right wheel linear speed, and/or obtaining a vehicle speed observation of the vehicle on the basis of a scale coefficient of a measured longitudinal speed of the rear axle to a real speed, a linear speed of a center of the rear axle, and a 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 19, Tao fails to explicitly teach non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause a computer to perform the method.
However Hollenstein teaches non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause a computer to perform the method (see Hollenstein paragraphs “0057-0059” “This apparatus may be specially 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Regarding claim 20, Tao fails to explicitly teach non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause a computer to perform the method.
However Hollenstein teaches non-transitory computer-readable storage medium storing computer instructions, wherein the computer instructions cause a computer to perform the method (see Hollenstein paragraphs “0057-0059” “This apparatus may be specially constructed for the required purposes, or it may comprise a general-purpose computer selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a computer-readable storage medium”).

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the Combined navigation method and system based on vehicle-mounted inertial measurement unit of Tao to provide a method for keeping track of the position and heading of a vehicle which provides improved precision (Hollenstein paragraphs “0015-0021” and “0040-0041”).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H.M.A./           Examiner, Art Unit 3665                                                                                                                                                                                             
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664